Case: 19-2179    Document: 72    Page: 1   Filed: 02/11/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                OYSTER OPTICS, LLC,
                  Plaintiff-Appellant

                            v.

                   INFINERA CORP.,
                    Defendant-Appellee
                  ______________________

                        2019-2179
                  ______________________

     Appeal from the United States District Court for the
 Eastern District of Texas in Nos. 2:16-cv-01295 and 2:18-
 cv-00296-JRG, Judge J. Rodney Gilstrap.
                  ______________________

                Decided: February 11, 2021
                 ______________________

    MARC A. FENSTER, Russ, August & Kabat, Los Angeles,
 CA, for plaintiff-appellant. Also represented by PAUL A.
 KROEGER, REZA MIRZAIE, NEIL A. RUBIN.

     JOSEPH V. COLAIANNI, JR., Fish & Richardson P.C.,
 Washington, D.C., for respondent-appellee. Also repre-
 sented by RUFFIN B. CORDELL, CHRISTOPHER DRYER,
 INDRANIL MUKERJI.
                ______________________
Case: 19-2179      Document: 72    Page: 2    Filed: 02/11/2021




 2                        OYSTER OPTICS, LLC v. INFINERA CORP.




 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.

     Opinion for the court filed by Circuit Judge O’MALLEY.

      Dissenting opinion filed by Circuit Judge NEWMAN.

 O’MALLEY, Circuit Judge.
     This case presents a narrow question of contract inter-
 pretation. The parties dispute whether a license and re-
 lease granted by Appellant to an entity and its “Affiliates”
 apply to Appellee, barring Appellant’s claims of patent in-
 fringement. We conclude that at least the license applies
 to Appellee, and, additionally, that the license is retroac-
 tive. Accordingly, we affirm the district court’s judgment
 in favor of Appellee.
                         BACKGROUND
      This appeal finds its roots in lawsuits filed by Oyster
 Optics, LLC (“Oyster”) in 2016 against several entities, al-
 leging infringement of patents directed to telecommunica-
 tion systems and methods. Among the defendants were
 Coriant (USA) Inc., Coriant North America, and Coriant
 Operations, Inc. (collectively, “Coriant”) and Infinera Cor-
 poration (“Infinera”). The United States District Court for
 the Eastern District of Texas consolidated these cases. Af-
 ter almost two years of litigation, Oyster and Coriant en-
 tered into a settlement agreement (the “Agreement”). As
 part of the settlement, Oyster granted Coriant and its “Af-
 filiates” a license to several patents, including those at is-
 sue in this appeal. Oyster also released Coriant and its
 “Affiliates” from “any and all” claims based on the licensed
 patents, arising from activities in the United States up to
 June 27, 2018—the effective date of the Agreement.
     Separately, Oyster filed an additional suit against In-
 finera in 2018, asserting infringement of an additional
Case: 19-2179    Document: 72      Page: 3    Filed: 02/11/2021




 OYSTER OPTICS, LLC v. INFINERA CORP.                       3



 patent. 1 On October 1, 2018—only a few months after Oys-
 ter and Coriant had settled their dispute—Infinera ac-
 quired Coriant. Infinera then filed a motion for summary
 judgment in this case, contending that it is a beneficiary of
 Oyster’s license and release under the express terms of the
 Agreement. It argued that it was an Affiliate of Coriant
 under the Agreement, which defines the term to include
 any party with a greater than 50% ownership stake in Co-
 riant, “now or in the future.” J.A. 1033–34. Citing the li-
 cense and release provisions of the Agreement, Infinera
 argued that the broad language of those provisions barred
 Oyster’s infringement claims.
     The district court agreed with Infinera. Oyster Optics,
 LLC v. Infinera Corp., 2019 WL 2603173 (E.D. Tex. June
 25, 2019). Methodically applying the definitions of key
 terms—including “Affiliates,” “Licensed Patents,” and “Li-
 censed Products”—the district court concluded that, as an
 Affiliate of Coriant, Infinera had obtained a license and re-
 lease under the Agreement’s “unambiguous text.” Id. at
 *7–10. Accordingly, the district court entered judgment in
 favor of Infinera. Oyster appeals. We have jurisdiction
 pursuant to 28 U.S.C. §§ 1291 and 1295.
                         DISCUSSION
     We review a grant of summary judgment under the law
 of the regional circuit, which in this case is the Fifth Cir-
 cuit. The Fifth Circuit reviews a grant “of summary judg-
 ment de novo, applying the same standard as the district
 court.” Robinson v. Orient Marine Co., 505 F.3d 364, 365
 (5th Cir. 2007). Summary judgment is appropriate where
 “there is no genuine dispute as to any material fact and the



     1   At the parties’ request, the district court severed
 the 2016 case against Infinera from the earlier-filed litiga-
 tion and consolidated it with the 2018 Infinera litigation.
 This consolidated action is before us in this appeal.
Case: 19-2179     Document: 72     Page: 4    Filed: 02/11/2021




 4                        OYSTER OPTICS, LLC v. INFINERA CORP.




 movant is entitled to judgment as a matter of law.” Fed. R.
 Civ. P. 56(a). The Fifth Circuit “review[s] the district
 court’s legal conclusions, including its interpretation of
 contracts, de novo.” Texaco Expl. & Prod., Inc. v. AmClyde
 Engineered Prods. Co., 448 F.3d 760, 777 (5th Cir. 2006).
 The Agreement is governed by New York law, pursuant to
 which a “written agreement that is complete, clear, and un-
 ambiguous on its face must be enforced according to the
 plain meaning of its terms.” Schron v. Troutman Sanders
 LLP, 986 N.E.2d 430, 433 (N.Y. 2013).
      On appeal, Oyster argues that the district court erred
 by extending the release to cover Infinera, which only be-
 came an Affiliate after the effective date of the release. It
 also contends that the license cannot be applied to Infinera,
 or, at a minimum, can only be applied to infringement after
 Infinera’s acquisition of Coriant because licenses are ordi-
 narily prospective and the provisions of the Agreement
 demonstrate an intent to provide a prospective license only.
 Although the parties devote considerable attention to the
 release, this appeal can be fully resolved by focusing on the
 license granted to Coriant and its Affiliates. As explained
 below, review of the Agreement reveals that (1) Infinera
 obtained a license to the patents-in-suit, and (2) the license
 was retroactive.
     A. Infinera, an “Affiliate” of Coriant, Obtained a Li-
                  cense to the Asserted Patents
     Section 4.1, the license provision of the Agreement, is
 reproduced in full below:
     Subject to the terms and conditions of this Agree-
     ment, Oyster hereby grants to each of the Coriant
     Defendants, their Affiliates, a non-exclusive, non-
     transferable, non-assignable (except as provided
     herein), royalty-free, irrevocable, perpetual, and
     fully paid-up license, without the right to subli-
     cense, in the Territory under the Licensed Patents,
     to make, have made, use, offer for sale, sell, import,
Case: 19-2179     Document: 72     Page: 5    Filed: 02/11/2021




 OYSTER OPTICS, LLC v. INFINERA CORP.                        5



     export, distribute, or otherwise supply, provide or
     dispose of, the Licensed Product.
 J.A. 1046. “Affiliates” is defined as including “any Person,
 now or in the future” who “has Control of a Party hereto.”
 J.A. 1042, § 1.1. “Control,” in turn, is defined as including
 more-than-half decisional ownership. Id. “Person” in-
 cludes any corporation.
     The Agreement provides a list of “Licensed Patents,”
 which include the patents-in-suit—i.e., each patent that In-
 finera is accused of infringing is a Licensed Patent. “Li-
 censed Product,” moreover, is defined to include “any
 Subject Matter made, have made, used, offered for sale,
 sold, imported, exported, distributed, or otherwise sup-
 plied, provided or disposed of, in the U.S. at any time, di-
 rectly or indirectly by or for or on behalf of any of the
 Coriant Defendants, their Affiliates, or respective prede-
 cessors.” J.A. 1043, § 1.4 (emphasis added). And, the
 Agreement broadly defines “Subject Matter” as “regardless
 of origin, any method(s), process(es), product(s), product
 line(s), . . . device(s), system(s), component(s) . . . and/or
 combination(s)” thereof. Id., § 1.7.
     We have no doubt that Infinera is Coriant’s Affiliate
 and that Infinera’s accused products are Licensed Prod-
 ucts. As an owner of 100% of the shares in Coriant, i.e., a
 Person who has “Control” of Coriant, Infinera falls
 squarely within the definition of Affiliate. Infinera’s tim-
 ing of obtaining such control is immaterial, moreover, given
 the Agreement’s express language that an Affiliate in-
 cludes entities having Control of Coriant “now or in future.”
 Oyster’s contention that the agreement only applies to
 those who were “Affiliates” as of the effective date of the
 license flies in the face of the plain language of the Agree-
 ment. The definition of Licensed Product, moreover,
 broadly includes products made, used, or offered for sale,
 by, for, or on behalf of an Affiliate. Because Infinera is an
 Affiliate, under Section 4.1 of the Agreement, Oyster has
Case: 19-2179     Document: 72      Page: 6    Filed: 02/11/2021




 6                        OYSTER OPTICS, LLC v. INFINERA CORP.




 granted Infinera a license under the Licensed Patents, in-
 cluding the patents-in-suit, to make, have made, use, offer
 for sale, sell, import, export, distribute, or otherwise sup-
 ply, provide or dispose of, its accused products. Accord-
 ingly, under the plain reading of the text, Infinera is a
 beneficiary of the full scope of the license.
      As it did before the district court, on appeal, Oyster ar-
 gues that the license cannot be read to apply to Infinera
 because of the Agreement’s limitations on assignability.
 Here, Oyster points to Section 13.2, which, in case of an
 acquisition of Coriant, limits assignability of the Agree-
 ment to Licensed Products “substantially developed” before
 the date of acquisition. Oyster Br. at 40–41 (citing J.A.
 1049, § 13.2). In Oyster’s view, an acquirer (such an Infin-
 era) enjoys a license only as to Coriant’s pre-acquisition
 products and successors of those Coriant products. Id. We
 are not convinced. As the district court correctly noted, as
 an Affiliate of Coriant, Infinera independently enjoys a li-
 cense to the patents-in-suit under Section 4.1. We agree
 with the district court that any purported assignment of
 the Agreement is irrelevant because “Infinera’s license
 rights stem directly from its status as an ‘Affiliate.’” Oys-
 ter, 2019 WL 2603173, at *10.
     We are likewise not convinced by Oyster’s argument
 that Infinera’s acquisition of Coriant breaches the Agree-
 ment’s “no circumvention” clause, § 14, by which each
 party covenanted not to act through or in conjunction with
 any Affiliate or Third Party to circumvent or frustrate the
 purposes of the Agreement. Relying on its flawed reading
 of the assignability clause, Oyster insists that one purpose
 of the Agreement was to prevent other defendants, like In-
 finera, from taking advantage of the Agreement. Oyster
 Br. 48. But Oyster’s stated purpose of the Agreement is
 unsupported by the text; neither the assignability clause
 nor any other terms reflect such an intent. Indeed, Oyster
 agreed to extend a license to Coriant and its Affiliates with-
 out limiting the term “Affiliates” in the manner it now
Case: 19-2179      Document: 72    Page: 7    Filed: 02/11/2021




 OYSTER OPTICS, LLC v. INFINERA CORP.                        7



 suggests—i.e., by expressly excluding the other defendants
 from this definition. Accordingly, we conclude that the li-
 cense applies to Infinera. 2
                B. Infinera’s License Is Retroactive
     Oyster contends that, even if Infinera is a licensee, the
 license cannot be “unlimited in temporal scope.” Oyster Br.
 49. It argues that licenses are generally prospective while
 releases are retroactive, and that this principle must be ap-
 plied to the Agreement. In Oyster’s view, the presence of
 distinct release and license provisions in the Agreement
 means the license only applies to acts after the effective
 date of the release, and as to Infinera, only after it became
 an Affiliate. Id. at 50–51. Any other reading, in Oyster’s
 view, “swallow[s]” the release and renders it superfluous.
 Id. at 51. We again disagree.
     Although Oyster correctly notes that licenses are gen-
 erally prospective, it ignores the plain text of the Agree-
 ment rendering this particular license retroactive. We
 reject any suggestion by Oyster that licenses can never be



     2    The dissent claims that our decision is premature,
 citing to two cases filed by appellants asserting fraud in
 connection with the license agreement at issue here. Dis-
 sent at 5. The first has been voluntarily dismissed. Re-
 quest for Dismissal, Oyster Optics, LLC v. Coriant (USA)
 Inc., No. 19-CV-354065 (Cal. Super. Ct. Nov. 5, 2019). The
 second involves a patent not asserted in this case. See, e.g.,
 Complaint at 4, Oyster Optics, LLC v. Infinera Corp., No.
 2:19-cv-00257 (E.D. Tex. July 29, 2019). No claims of fraud
 were ever made in this case, either in response to the as-
 sertion that the license provided a complete defense to the
 claims of infringement or otherwise. The only question be-
 fore the district court, and now this court, is the meaning
 of the license agreement, which both parties assert is clear
 on its face. That is the only issue we decide.
Case: 19-2179     Document: 72     Page: 8    Filed: 02/11/2021




 8                        OYSTER OPTICS, LLC v. INFINERA CORP.




 retroactive. Patent licenses are prospective unless the par-
 ties make them retroactive with clear language. That is
 exactly what the parties did here. As explained above, the
 license provision extends to any “Licensed Product,” which
 includes products made, used, or sold, “at any time” by Co-
 riant and its Affiliates. J.A. 1043, § 1.4. This clear lan-
 guage makes the license fully retroactive.
     In this regard, Oyster’s reliance on Ditzik v. Ergotron,
 Inc., No. 05-73584, 2008 WL 2858765 (E.D. Mich. July 23,
 2008) is misplaced. Oyster contends that our analysis
 should follow Ditzik, where the court concluded a license
 was temporally restricted even where the definition of Li-
 censed Products encompassed products sold “in the past
 and in the future.” Oyster Reply Br. 4–5, 28. A key dis-
 tinction between the license grant in Ditzik and the license
 from Oyster is that the Ditzik license was expressly limited
 to the “Term” of the agreement—defined as the period from
 the effective date of the agreement to the expiration date of
 the patent. No such limitations exist in the license at issue
 here. 3
     We also reject the contention that this reading renders
 the release provision superfluous. As Infinera correctly
 points out, the release is broader than the license and does
 other work in the agreement. It extends, for example, to
 Coriant’s customers, manufacturers, and suppliers. It ap-
 plies, moreover, not just to claims of patent infringement,
 but to “any and all claims” arising from activities based on
 “the conduct of the Litigation.” J.A. 1044, § 3.1. Notably,
 the release does not extend to “products or components” of
 Third Parties that were “not by, for, or on behalf of” Coriant
 and its Affiliates, id., buttressing the reading that the re-
 lease serves to immunize Coriant and its Affiliates’


     3   That same distinction was present in the agree-
 ment at issue in Oyster Optics, LLC v. Alcatel-Lucent USA,
 Inc., 816 F. App’x 438 (Fed. Cir. 2020).
Case: 19-2179    Document: 72     Page: 9   Filed: 02/11/2021




 OYSTER OPTICS, LLC v. INFINERA CORP.                     9



 suppliers and manufacturers. Thus, contrary to Oyster’s
 arguments, the license does not render the release super-
 fluous. Oyster does not point to any persuasive reason to
 depart from the plain language of the agreement.
     Accordingly, we conclude that Infinera obtained a ret-
 roactive license in the patents-in-suit when it became an
 Affiliate of Coriant.
                         CONCLUSION
      We have considered Oyster’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, the dis-
 trict court’s judgment is
                        AFFIRMED
Case: 19-2179    Document: 72      Page: 10    Filed: 02/11/2021




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                  OYSTER OPTICS, LLC,
                    Plaintiff-Appellant

                              v.

                    INFINERA CORP.,
                     Defendant-Appellee
                   ______________________

                         2019-2179
                   ______________________

     Appeal from the United States District Court for the
 Eastern District of Texas in Nos. 2:16-cv-01295-JRG, 2:18-
 cv-00206-JRG, Chief Judge J. Rodney Gilstrap.
                  ______________________

 NEWMAN, Circuit Judge, dissenting.

     The Settlement and License Agreement between Oys-
 ter Optics, LLC (“Oyster”) and the three Coriant compa-
 nies, in settlement of Oyster’s suit for patent infringement,
 did not also resolve, without Oyster’s intent, Oyster’s pa-
 tent infringement suit against Infinera Corporation (“In-
 finera”). The Settlement and License Agreement between
 Oyster and Coriant cannot reasonably be interpreted as ab-
 solving Infinera of the liability asserted in Oyster’s concur-
 rent infringement suit against Infinera. The district
 court’s ruling is contrary to the law of contracts and is con-
 trary to the rules of integrity of commerce.
Case: 19-2179     Document: 72      Page: 11     Filed: 02/11/2021




 2                        OYSTER OPTICS, LLC   v. INFINERA CORP.



      My colleagues’ affirmance of the district court decision
 is not only incorrect, but is also not ripe for review, for Oys-
 ter is now challenging the bona fides of the Coriant Settle-
 ment and License Agreement, in the district court and also
 in California State court.
     I respectfully dissent.
                          DISCUSSION
     In 2016, Oyster initiated infringement actions against
 the three affiliated Coriant companies, Coriant Operations,
 Inc., Coriant (USA) Inc., and Coriant North America, LLC
 (together herein, “Coriant”), charging infringement of eight
 Oyster patents on network systems that send light waves
 along optical fibers for digital data transmission. That lit-
 igation was resolved by a Settlement and License Agree-
 ment dated June 27, 2018, licensing Coriant to use the
 patented technology and releasing liability for past in-
 fringement.
     Oyster also filed suit against Infinera in 2016 for in-
 fringement of seven of the same patents, and in 2018 as-
 serted an additional patent. The Infinera and Coriant suits
 were consolidated for some purposes in the district court,
 but were separated at the joint request of Oyster and Cori-
 ant in view of their forthcoming settlement.
     After Oyster and Coriant settled their litigation and ex-
 ecuted the Settlement and License Agreement, Infinera
 moved the district court for dismissal of the Oyster-Infin-
 era suit, stating that Infinera’s infringement issues were
 resolved in the Oyster-Coriant Agreement. The Oyster-Co-
 riant Agreement makes no mention of the concurrent Oys-
 ter-Infinera litigation. However, the district court granted
 the dismissal, and my colleagues now agree.
     I cannot share this interpretation of the Oyster-Coriant
 Agreement. It plainly was not Oyster’s intent and under-
 standing of its settlement with Coriant. The law of con-
 tracts, as well as New York law, which applies to this
Case: 19-2179    Document: 72       Page: 12   Filed: 02/11/2021




 OYSTER OPTICS, LLC   v. INFINERA CORP.                      3



 Agreement, does not countenance contract interpretation
 that is contrary to the mutual intent and understanding of
 the parties to the contract.
      Nonetheless, the district court construed the Oyster-
 Coriant Settlement and License Agreement to license and
 release Infinera under the Oyster patents, based on the ref-
 erence to future affiliates in the Agreement. The district
 court terminated Oyster’s litigation against Infinera, ac-
 cepting that Infinera was now fully licensed, and released
 from liability for past infringement. Such a result was
 plainly not Oyster’s understanding and intent when it set-
 tled with Coriant. “The objective of contract interpretation
 is to give effect to the expressed intentions of the parties.”
 Rothenberg v. Lincoln Farm Camp, Inc., 755 F.2d 1017,
 1019 (2d Cir. 1985) (applying New York law).
     The general law of contracts does not permit contract
 interpretation contrary to the mutual intention and under-
 standing of the parties. A concealed intention that is ma-
 terial to the contract understanding does not bind the
 unknowing party, see Restatement (Second) of Contracts
 § 201(2) (1981):
     Where the parties have attached different mean-
     ings to a promise or agreement or a term thereof, it
     is interpreted in accordance with the meaning at-
     tached by one of them if at the time the agreement
     was made . . . that party had no reason to know of
     any different meaning attached by the other, and
     the other had reason to know the meaning attached
     by the first party.
 A concealed meaning that the concealing party knows
 would not be accepted by the other party is not a mutual
 understanding.     Restatement (Second) of Contracts
 § 201(3) (a party to an agreement is not “bound by the
 meaning attached by the other” as a result of “a failure of
 mutual assent”).
Case: 19-2179    Document: 72      Page: 13     Filed: 02/11/2021




 4                        OYSTER OPTICS, LLC   v. INFINERA CORP.



     The parties to the Oyster-Coriant Agreement did not
 have the mutual intent and understanding that this Agree-
 ment would license and release Infinera from infringement
 of Oyster’s patents. New York law is clear that “a release
 may not be read to cover matters which the parties did not
 desire or intend to dispose of.” Cahill v. Regan, 5 N.Y.2d
 292, 299 (1959). See also Comm’rs of State Ins. Fund v.
 Fortune Interior Dismantling Corp., 7 A.D.3d 427, 428
 (N.Y. App. Div. 2004) (“The scope of a general release de-
 pends on the controversy being settled and the purpose for
 which the release is actually given.”). On facts similar to
 those herein, in Ditzik v. Ergotron, Inc., No. 05-73584, 2008
 WL 2858765 (E.D. Mich. July 23, 2008), the court found
 that there was not an “unambiguous intent to release
 Plaintiff’s claims against any other defendant that might
 come under common control with [the Defendant] in the fu-
 ture.” Id. at *4.
     A valid contract requires a meeting of the minds on
 shared knowledge, not concealment of information known
 to only one side, with knowledge that the concealed infor-
 mation is material. The Oyster-Coriant Settlement and Li-
 cense Agreement was executed on June 27, 2018, and the
 Infinera-Coriant understanding that Infinera would ac-
 quire Coriant was publicly announced on July 23, 2018.
 Oyster states that it did not learn of the concurrent “secret
 negotiations” between Coriant and Infinera until docu-
 ments were produced in discovery, showing that the mer-
 ger between Infinera and Coriant was in process while
 Coriant and Oyster were writing the Settlement and Li-
 cense Agreement. Oyster Br. 15.
      Coriant’s request to include future affiliates in the Set-
 tlement and License Agreement must be viewed in the con-
 text that existed, to which Coriant’s withheld knowledge
 was highly significant. Oyster states that had it known
 “[o]therwise, it would have objected.” Reply Br. 7. It is
 noteworthy that Coriant had “confirm[ed] that there is no
 inadvertent increase in the scope of the rights conveyed,”
Case: 19-2179    Document: 72       Page: 14   Filed: 02/11/2021




 OYSTER OPTICS, LLC   v. INFINERA CORP.                      5



 and that “Oyster can sue . . . anyone other than Coriant,”
 when questioned in the context of Coriant’s customers and
 suppliers. J.A. 931 (emails between Coriant counsel and
 Oyster counsel, May 30, 2018).
     The Oyster-Coriant Agreement requires the “parties”
 to dismiss the litigation between Oyster and Coriant, but
 does not mention dismissal of the litigation between Oyster
 and Infinera. However, Infinera’s present motion to dis-
 miss states that the Oyster-Coriant Agreement requires
 dismissal of the Oyster-Infinera litigation. Agreement to
 dismiss litigation cannot be inferred, and the non-disclo-
 sure by Coriant negates the court's interpretation of the
 Oyster-Coriant Agreement as dismissing the Oyster-Infin-
 era litigation based on the inference that Oyster has li-
 censed and released Infinera. See Davis v. Blige, 505 F.3d
 90, 102 (2d Cir. 2007) (settlements and releases under New
 York law “are generally retrospective and exclusively be-
 tween the parties to the settlement. . . . [A]bsent clear lan-
 guage to the contrary, they are not licenses for future use”);
 see also Unova, Inc. v. Acer Inc., 363 F.3d 1278, 1282–83
 (Fed. Cir. 2004) (holding that a release to the acquired com-
 pany did not extend to the acquiring company’s infringe-
 ment before the acquisition).
      The issues of the bona fides of the Oyster-Coriant
 Agreement are being litigated elsewhere. Oyster filed, and
 then withdrew without prejudice, a complaint in the Supe-
 rior Court of California, County of Santa Clara for promis-
 sory fraud, concealment, reformation of contract, and
 rescission of contract, No. 19-CV-354065 (Cal. Complaint,
 Aug. 26, 2019). Oyster also filed suit against Infinera and
 Coriant in the Eastern District of Texas including counts
 of fraud and concealment, and the release and license of
 the Oyster-Coriant Agreement have been pleaded by the
 defendants. No. 2:19-cv-00257 (E.D. Tex. Complaint, Oct.
 28, 2019). Oyster Br. 17–18.
Case: 19-2179    Document: 72      Page: 15     Filed: 02/11/2021




 6                        OYSTER OPTICS, LLC   v. INFINERA CORP.



      In view of these unresolved issues and ongoing litiga-
 tion, it is inappropriate for this court now to affirm the dis-
 trict court’s summary judgment and dismissal. From my
 colleagues’ contrary ruling, I respectfully dissent.